 



Exhibit 10.11

PURCHASE AGREEMENT

     THIS AGREEMENT, is made and entered into as of the 8th day of July, 2003,
by and between ARI Network Services, Inc. a Wisconsin corporation (the
“Company”), and WITECH Corporation (the “Seller”).

R E C I T A L S:

     The Seller is the owner of One Million Twenty Five Thousand Three Hundred
Eight (1,025,308) shares of the Company’s $.001 par value common stock (the
“Common Stock”), a warrant to purchase Thirty Thousand (30,000) shares of common
stock (the “Warrant”) and Twenty Thousand Three Hundred Fifty (20,350) shares of
the Company’s $.001 par value Series A Preferred Stock (the “Preferred Stock,”
and collectively with the Common Stock and the Warrant, the “Subject
Securities”). The Company desires to purchase the Subject Securities from the
Seller and the Seller desires to sell the Subject Securities to the Company on
the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Seller and the Company agree as follows:

     1. Purchase of Subject Securities. Subject to the terms and conditions of
this Agreement, the Seller agrees to sell to the Company and the Company agrees
to purchase from the Seller, at the Closing (as defined in Paragraph 4 and
subject to Paragraph 5, below), all of the Subject Securities.

     2. Purchase Price. The aggregate purchase price for the Subject Securities
shall be One Million Dollars ($1,000,000) (the “Purchase Price”).

     3. Payment of Purchase Price. The Purchase Price payable to the Seller
shall be paid by the Company’s delivery to the Seller at the Closing of a wire
transfer in the amount of Two Hundred Thousand Dollars ($200,000) (the “Closing
Payment”) and a promissory note in the original principal amount of Eight
Hundred Thousand Dollars ($800,000), which shall be in the form of and contain
the terms and provisions set forth in Exhibit A attached hereto (the “Note”).

     4. Closing. The Closing of the purchase and sale contemplated by this
Agreement (the “Closing”) shall occur at the offices of the Company’s counsel,
Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202 on
August 22, 2003 at 10:00 a.m. or on or at such other mutually agreed upon date
and time (the “Closing Date”). At the Closing, the following shall occur:

      4.1. The Seller shall deliver to the Company the original stock
certificates and Warrant representing the Subject Securities, duly endorsed by
the Seller in blank or

 



--------------------------------------------------------------------------------



 



accompanied by duly executed stock powers or other instruments of assignment as
the Company may reasonably request.

      4.2. The Company shall deliver to the Seller the Closing Payment and the
Note, duly executed by the Company.

      4.3 The Company shall deliver to the Seller a Secretary’s Certificate
regarding the Company’s articles of incorporation, bylaws and resolutions of the
Board of Directors authorizing the execution, delivery and performance of this
Agreement and the Note.

     5. Condition to Closing. The obligation of the parties to this Agreement to
consummate the transactions contemplated herein is subject to the Board of
Directors of the Company determining that, in its judgement, based on its
receipt of information satisfactory to it, that the transactions contemplated
herein comply with Section 180.0640 and Section 242 of the Wisconsin Business
Corporation Law or any successor provisions thereto and any similar laws of
application to the transaction. If such condition is not satisfied by the
Closing Date, the Company must either (i) assign its rights to purchase the
Subject Securities pursuant to this Agreement to one or more purchasers with
credit standings reasonably acceptable to the Seller, in which case the Company
shall be released from any obligation hereunder, or (ii) pay to Seller Fifty
Thousand Dollars ($50,000) (the “Termination Fee”), following which payment the
Company shall be released from any further liability or obligation hereunder.

     6. Warranties of the Seller. The Seller hereby warrants and represents to
the Company, which warranties and representations shall survive the Closing, as
follows:

      6.1. The execution and delivery thereby of this Agreement and the Note
have been duly and validly authorized by the Seller and no further authorization
is required. This Agreement and the Note have been duly executed and delivered
by Seller. This Agreement and the Note constitute the valid and binding
agreements of Seller, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or general principles of equity.

      6.2 The Seller is the beneficial owner of all right, title and interest in
and to the Subject Securities and at the Closing will deliver to the Company
good and marketable title to the Subject Securities, free and clear of all
liens, security interests, claims, charges, equities and encumbrances of any
kind whatsoever. The Subject Securities constitute all of the securities of the
Company owned by the Seller.

      6.3 The Seller is not subject to, or a party to, any charter, mortgage,
lien, lease, license, permit, agreement, contract, instrument, law, rule,
ordinance, regulation, order, judgment, decree or any other restriction of any
kind or character which would prevent consummation of the transactions
contemplated by this Agreement or compliance by the Seller with the terms,
conditions and provisions hereof after the date hereof or the Closing Date.

2



--------------------------------------------------------------------------------



 



      6.4 The consummation of the transactions contemplated by this Agreement
will not result in or constitute a default or an event that, with notice or
passage of time or both, would be a default, breach or violation of the articles
of incorporation or bylaws of the Seller, or any material lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
lien or other agreement, instrument or arrangement to which the Seller is a
party or by which it or its property are bound.

     7. Warranties of the Company. The Company hereby warrants and represents to
the Seller, which warranties and representations shall survive the Closing, as
follows:

      7.1. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full corporate power and authority to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.

      7.2. The execution and delivery thereby of this Agreement and the Note
have been duly and validly authorized by the Company and no further
authorization is required. This Agreement and the Note have been duly executed
and delivered by the Company. This Agreement and the Note constitute the valid
and binding agreements of the Company enforceable in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or general
principles of equity.

      7.3. Subject to paragraph 5, the Company is not subject to, or a party to,
any charter, mortgage, lien, lease, license, permit, agreement, contract,
instrument, law, rule, ordinance, regulation, order, judgment, decree or any
other restriction of any kind or character which would prevent consummation of
the transactions contemplated by this Agreement or compliance by the Company
with the terms, conditions and provisions hereof after the date hereof or the
Closing Date.

      7.4. The consummation of the transactions contemplated by this Agreement
will not result in or constitute a default or an event that, with notice or
passage of time or both, would be a default, breach or violation of the articles
of incorporation or bylaws of the Company, or any material lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
lien or other agreement, instrument or arrangement to which the Company is a
party or by which it or its property are bound.

     8. Indemnification. Each party (an “Indemnifying Party”) shall indemnify,
defend and hold harmless the other party (and its respective officers,
directors, employees, affiliates, agents and shareholders) (collectively, the
“Indemnified Parties”) from and against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies (including but not limited to interest, penalties and
reasonable fees of attorneys, consultants, engineers and accountants)
(collectively, “Claims”) imposed upon, asserted against, incurred, suffered or
paid by an Indemnified Party, its respective successors or assigns, including
but not limited to those asserted or imposed by third parties, including but not
limited to

3



--------------------------------------------------------------------------------



 



governmental agencies or instrumentalities (collectively, “Third Parties”),
which arise, result from or relate to:

             (a) The inaccuracy or breach of any representation or warranty of
the Indemnifying Party given in or pursuant to this Agreement or any other
document or instrument delivered in connection with this Agreement; or

             (b) The breach or default in the performance by the Indemnifying
Party of any of its covenants, obligations or agreements in or pursuant to this
Agreement or any other document or instrument delivered in connection with this
Agreement.

     If an Indemnified Party becomes aware of any Claim for indemnification
under this Paragraph 8, it shall promptly notify the Indemnifying Party of the
existence thereof and tender the defense of the Claim to the Indemnifying Party.
If the Indemnifying Party shall promptly assume the defense of the Claim, the
Indemnified Party may continue to participate in the matter, but it shall be
responsible for the fees and expenses of its own counsel. In no event shall the
Indemnifying Party be responsible for the fees and expenses of more than one
counsel for all Indemnified Parties. Without the consent of the Indemnifying
Party, an Indemnified Party shall not consent to the settlement of any Claim
relating to Third Parties for which it will seek indemnification hereunder.

     9. Termination of Dealings. Until the Closing Date or such earlier time
that the Company notifies the Seller that it or its assignees under Paragraph 5
will not be able to purchase the Subject Securities under this Agreement (at
which time, in either case, if the Closing shall not have occurred, this
Agreement and all obligations hereunder shall terminate, other than the
Company’s obligation to pay to Seller the Termination Fee), Seller shall not
directly or indirectly solicit, initiate or enter into any discussions or
negotiations with or enter into any agreement with any person or group of
persons (other than the Company and any of the Company’s assignees pursuant to
Paragraph 5) concerning any purchase or sale directly or indirectly of any of
the Subject Securities or any interest therein.

     10. Notice. All notices or other correspondence relating to this Agreement
shall be in writing and shall be deemed to have been sufficiently given and
received in all respects (i) when personally delivered, (ii) three (3) days
after being deposited in the United States mail, certified mail, postage
prepaid, return receipt requested, (iii) when sent by facsimile transmission
received by the receiving equipment, or (iv) when delivered via reputable
overnight courier service, in each case addressed as follows or to such other
address as may be designated by notice duly given:

      IF TO THE COMPANY:   ARI Network Services, Inc.     11425 West Lake Park
Drive, Suite 900     Milwaukee, Wisconsin 53224     Attention: Chief Financial
Officer     Facsimile: (414) 973-4620

4



--------------------------------------------------------------------------------



 



          With a copy (which shall not constitute notice) to:           Larry D.
Lieberman     Godfrey & Kahn, S.C.     780 North Water Street     Milwaukee,
Wisconsin 53202     Facsimile: (414) 273-5198       IF TO THE SELLER:   WITECH
Corporation     231 West Michigan Street     Milwaukee, Wisconsin 53201    
Attention: General Manager     Facsimile: (414) 221-4042           With a copy
(which shall not constitute notice) to:           Sally Bentley     WE Energies
    231 West Michigan Street     Milwaukee, Wisconsin 53201     Facsimile:
(414) 221-2139

     11. Interpretation and Separability. This Agreement shall be construed and
interpreted in accordance with the internal laws of Wisconsin. If any provision
of this Agreement shall be deemed invalid or inoperative, this Agreement shall
be construed with all such invalid or inoperative provisions deleted. The
remaining provisions shall remain in full force and effect and the rights and
obligations of the parties hereto shall be construed and enforced accordingly.

     12. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Seller and the Company and their respective heirs,
successors, assigns and legal representatives.

     13. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto relating to the subject matter hereof and all prior
agreements, correspondence, discussions and understandings of the parties
relating to the subject matter hereof (whether written or oral) are superseded
hereby. No amendment or modification hereto or hereunder shall be valid unless
in writing signed by each of the parties hereto.

     14. Counterparts. This Agreement may be executed in counterparts, which
taken together shall constitute the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day, month and year first above written.

                ARI NETWORK SERVICES, INC.                 By: /s/ Brian E.
Dearing        

--------------------------------------------------------------------------------

        Brian E. Dearing         Chairman and Chief Executive Officer          
                WITECH CORPORATION                 By: /s/ Anne K. Klisurich    
   

--------------------------------------------------------------------------------

      Print Name: Anne K. Klisurich        

--------------------------------------------------------------------------------

      Print Title: General Manager        

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



Exhibit A

     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

PROMISSORY NOTE

                    , 2003  
$800,000



     FOR VALUE RECEIVED, ARI NETWORK SERVICES, INC., a corporation organized
under the laws of the State of Wisconsin (the “Issuer”), hereby promises to pay
to WITECH Corporation (the “Holder”) the sum of Eight Hundred Thousand and
No/100 Dollars ($800,000) and to pay interest on the unpaid principal balance
hereof at a daily rate (floating quarterly as set forth below) expressed as a
fraction, the denominator of which is Three Hundred Sixty (360) and the
numerator of which is the Interest Rate (as hereinafter deferred) compounded
annually from the date hereof (the “Issue Date”) until the same becomes due and
payable. For purposes of this Note, the “Interest Rate” shall mean a floating
quarterly interest rate (initially 6.0% and adjusted quarterly on the first day
of each calendar quarter after the Issue Date commencing on October 1, 2003)
equal to the sum of two percent (2%) plus the rate publicly announced as of the
date for which such determination is being made by The Wall Street Journal,
Midwest edition (or, if not available, such other comparable source as may be
reasonably selected by the Issuer) as the then current prime rate.

     Accrued interest shall be payable in arrears on the last day of each
calendar quarter beginning September 30, 2003 (with the first such installment
of interest due on September 30, 2003 to be equal to the interest that has
accrued from the Issue Date through and including September 30, 2003). Interest
shall be calculated based on a 360-day year consisting of twelve 30-day months
and shall commence accruing on the date hereof. Issuer shall make mandatory
principal installments of Fifty Thousand Dollars ($50,000) commencing on
December 31, 2003 and the last day of each and every calendar quarter thereafter
until all outstanding principal and accrued interest under this Note is paid in
full.

     All payments of principal and interest hereunder shall be made in, and all
references herein to monetary denominations shall refer to, lawful money of the
United States of America. All payments of principal and interest hereunder shall
be made to the order of the Holder, at the address set forth in Section 5 of
this Note for notices to Holder, or such other address for payment as the Holder
shall hereafter provide to the Issuer by notice in accordance with the notice
procedures in Section 5. As long as the notice of the address for notices and
payment is clear and explicit, the Holder may designate different addresses for
payment and notices.

     Issuer may at its sole election at any time and from time to time prepay
all or any part of this Note without premium or penalty. All prepayments shall
be applied first to accrued and

7



--------------------------------------------------------------------------------



 



unpaid interest and then to principal. Upon prepayment of part of the principal
amount of the Note, the remaining principal payments shall be reduced on a pro
rata basis to an amount which will repay the remaining principal of the Note
over the same term as the Note would have been paid by payment only of the
mandatory principal payments.

1. Events of Default. Each of the following occurrences shall constitute an
“Event of Default” under this Note:

     (a) Failure to Pay Principal or Interest. If Issuer shall fail to pay any
installment of principal or interest (in each case, whether or not funds are
legally available therefore) payable under this Note within fifteen (15) days of
the date scheduled for such payment.

     (b) Breach of Covenant. If Issuer defaults in the performance or observance
of any material covenant, agreement or obligation set forth in this Note and/or
that certain Purchase Agreement, dated as of July 8, 2003, by and between Issuer
and Holder (the “Purchase Agreement”) in a material respect and Issuer fails to
cure such default or commence good faith efforts to cure such default during the
period of sixty (60) days after receipt of written notice to Issuer from the
Holder of said default.

     (c) Breach of Representation or Warranty. If any material representation or
warranty made by Issuer in this Note and/or the Purchase Agreement shall prove
to have been knowingly false (to the knowledge of the Issuer’s chief executive
officer or chief financial officer) in a material respect on the Issue Date, the
date of the Purchase Agreement or the Closing Date, as the case may be, and any
such information is not or has not been included in public securities filings,
press releases or other general publications (including but not limited to
product brochures) issued by the Company on or prior to the Issue Date.

     (d) Involuntary Bankruptcy; Appointment of Receiver, Etc. If an involuntary
case shall be commenced against Issuer and the petition shall not be dismissed
or discharged within sixty (60) days after commencement of the case; a custodian
is appointed for, or takes charge of, all or substantially all of the property
of Issuer or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Issuer in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.

     (e) Voluntary Bankruptcy; Appointment of Receiver, Etc. If Issuer shall
have an order for relief entered with respect to it or shall have commenced a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property or assets; or Issuer shall make any assignment
for the benefit of creditors.

2. Rights and Remedies.

     (a) Acceleration. Upon the occurrence of any Event of Default described in
Sections 1(d) or (e), above, the unpaid principal amount of this Note, and any
and all accrued

8



--------------------------------------------------------------------------------



 



interest hereunder, shall automatically become immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisal, diligence, presentment,
notice of intent to demand or accelerate and of acceleration), all of which are
hereby expressly waived by Issuer; and upon the occurrence and during the
continuance of any other Event of Default, the Holder may declare, by written
notice to the Issuer, the unpaid principal amount of and any and all accrued and
unpaid interest under this Note to be immediately due and payable, without
presentment, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisal, diligence, presentment, notice of
intent to demand or accelerate and of acceleration), all of which are hereby
expressly waived by Issuer.

3. Representations and Warranties of Holder. The Holder hereby represents and
warrants to the Issuer that:

     (a) Investment Purpose. As of the date hereof, the Holder is obtaining this
Note for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act of 1933, as amended (the “1933 Act”);
provided, however, that by making the representations herein, the Holder does
not agree to hold this Note, for any minimum or other specific term and reserves
the right to dispose of this at any time in accordance with or pursuant to an
exemption under the 1933 Act and the assignment provisions set forth herein.

     (b) Transfer or Re-sale. The Holder understands that (i) the sale or
re-sale of this Note has not been and is not being registered under the 1933 Act
or any applicable state securities laws, and subject to the assignment
provisions set forth in Section 5, below, this Note may not be transferred
unless (a) the Holder shall have delivered to the Issuer an opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that this Note may be sold or
transferred pursuant to an exemption from the registration requirements of the
1993 Act; or (b) this Note is sold or transferred to an “affiliate” (as defined
in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule 144”))
of the Holder who agrees to sell or otherwise transfer this Note only in
accordance with this Section 3(b) and who is an Accredited Investor under the
1933 Act; or (c) this Note is sold pursuant to Rule 144; and (ii) any sale of
this Note made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale of
this Note under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

     (c) Authorization; Enforcement. The execution of this Note has been duly
and validly authorized by the Holder. This Note has been duly executed and
delivered on behalf of the Holder, and this Note constitutes the valid and
binding agreement of the Holder enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors rights generally or general principles of
equity.

9



--------------------------------------------------------------------------------



 



4. Representations and Warranties of the Issuer. The Issuer hereby represents
and warrants to the Holder that:

     (a) Organization and Qualification. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full corporate power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.

     (b) Authorization; Enforcement. (i) Issuer has all requisite corporate
power and authority to enter into and perform this Note and to consummate the
transactions contemplated hereby and to issue and deliver this Note in
accordance with the terms hereof, (ii) the execution and delivery of this Note
by the Issuer and the consummation by it of the transactions contemplated hereby
have been duly authorized by the Issuer’s Board of Directors and no further
authorization is required, (iii) this Note has been duly executed and delivered
by the Issuer, and (iv) this Note constitutes, and upon execution and delivery
by the Issuer of this Note, such instrument will constitute, a legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors rights generally or
general principles of equity.

5. Miscellaneous. Issuer hereby waives presentment, demand for payment, notice
of nonpayment, protest and notice of protest.

     All notices or other correspondence relating to this Agreement shall be in
writing and shall be deemed to have been sufficiently given and received in all
respects (i) when personally delivered, (ii) three (3) days after being
deposited in the United States mail, certified mail, postage prepaid, return
receipt requested, (iii) when sent by facsimile transmission received by the
receiving equipment, or (iv) when delivered via reputable overnight courier
service, in each case addressed as follows or to such other address as may be
designated by notice duly given:

      IF TO THE COMPANY:   ARI Network Services, Inc.     11425 West Lake Park
Drive, Suite 900     Milwaukee, Wisconsin 53224     Attention: Chief Financial
Officer     Facsimile: (414) 973-4620           With a copy (which shall not
constitute notice) to:           Larry D. Lieberman     Godfrey & Kahn, S.C.    
780 North Water Street     Milwaukee, Wisconsin 53202     Facsimile:
(414) 273-5198

10



--------------------------------------------------------------------------------



 



      IF TO THE SELLER:   WITECH Corporation     231 West Michigan Street    
Milwaukee, Wisconsin 53201     Attention: General Manager     Facsimile:
(414) 221-4042           With a copy (which shall not constitute notice) to:    
      Sally Bentley     WE Energies     231 West Michigan Street     Milwaukee,
Wisconsin 53201     Facsimile: (414) 221-2139

     Each party shall provide notice to the other party of any change in
address.

     The Issuer shall maintain records showing the principal and interest amount
and the dates of the payments on the Note. The Note shall be surrendered when
the final payment of principal and interest is made.

     The Issuer may make all payments on this Note to the Holder at the address
provided above. Notwithstanding any information available to the Issuer or
actual knowledge of the Issuer, until Issuer receives notice of a change of
address in accordance with the notice provisions contained in this Note, the
Issuer may direct all payments on this Note to the last address of which the
Issuer has received such notice, provided however, an Event of Default will not
have occurred hereunder if the Issuer timely makes payment to the Holder at an
address that the Issuer in good faith believes to be the current address of the
Holder because the Issuer has relied on a notice by the Holder which has not
been given in accordance with the provisions of this Note. In such event any
such discrepancy will be promptly resolved by the Issuer and the Holder upon
discovery of the issue. Notwithstanding any information available to the Issuer
or actual knowledge of the Issuer that a person has acquired this Note from the
Holder, the Issuer may make all payments to the Holder until this Note has been
surrendered for reissue to the acquiring person, together with such
documentation evidencing and confirming the acquisition of the Note, as the
Issuer in good faith requires. All such payments will be deemed to be valid
payments on this Note for the full amount of the payment.

     If this Note is reissued to effect a transfer to a new person, the Note may
be issued by the Issuer for the then current principal balance if such balance
is less than the face amount of this Note at the time of reissue.

     If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

11



--------------------------------------------------------------------------------



 



     Issuer will pay the legal and other fees and expenses of the Holder
reasonably incurred in connection with or incidental to the enforcement of any
of the obligations of the Issuer or rights of the Holder under this Note
(including reasonable attorneys’ fees).

     This Note may be amended or modified only by an instrument in writing
signed by the Issuer and the Holder.

     This Note shall be binding upon the Issuer and its successors and assigns
and shall inure to the benefit the Holder and its permitted successors and
assigns.

     This Note shall be governed by and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed in the
State of Wisconsin (without regard to principles of conflict of laws).

     Whenever used in this Note, the singular number shall include the plural,
the plural the singular, and the masculine shall include the feminine and the
neuter, the words “Issuer,” and “Holder” shall be deemed to include Issuer and
the Holder as defined herein and their respective permitted successors and
assigns, and the word “person” shall be deemed to mean natural persons,
corporations, partnerships and all other legal entities.

     The Issuer and the Holder irrevocably consent to the exclusive jurisdiction
of the United States federal courts and state courts located in the State of
Wisconsin in any suit or proceeding based on or arising under this Note, the
agreements entered into in connection herewith or the transactions contemplated
hereby or thereby and irrevocably agree that all claims in respect of such suit
or proceeding may be determined in such courts. Issuer and the Holder
irrevocably waive the defense of an inconvenient forum to the maintenance of
such suit or proceeding.

     This Note may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Issuer has caused this Note to be signed in its name by
its duly authorized officer as of the date first above written.

          ARI NETWORK SERVICES, INC         By:      

--------------------------------------------------------------------------------

    Brian Dearing,     Chairman and Chief Executive Officer       Acknowledged
and agreed to:           HOLDER:     WITECH CORPORATION           By:    

--------------------------------------------------------------------------------

    Name:    

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

    Date:    

--------------------------------------------------------------------------------

   

13